EXAMINER’S AMENDMENT 
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Radigan (Reg No 31,789) on 06/01/2021.

The application has been amended as follows:
IN THE CLAIMS
1. (Currently Amended) A tamper-respondent assembly comprising: 
at least one tamper-respondent sensor including: 
an insulative layer comprising a first side and a second side, the first side and the second side being opposing sides of the insulative layer; 

at least one interconnect via electrically connecting multiple conductive lines of the conductive lines forming, at least in part, the at least one tamper- detect network, the at least one interconnect via electrically connecting the conductive lines on the first side and the second side of the insulative layer, and comprising an unfilled opening extending through the insulative layer between the first side and second side thereof, and at least one interconnect characteristic selected to obscure a circuit layout of the at least one tamper-detect network, the at least one interconnect characteristic being an electrical interconnect material layer coating a wall of the unfilled opening extending through the insulative layer, the electrical interconnect material layer having a minimal coating thickness which makes the electrical interconnect material layer undetectable visually and by x-ray, and wherein in cross-section, the at least one interconnect via appears as at least one unused interconnect via, with the unfilled opening extending through the insulative layer; and 
wherein the electrical connection of the at least one interconnect via to the multiple conductive lines disposed on the opposing sides of the 
a detector to monitor the at least one tamper-detect network of the at least one tamper-respondent sensor for a tamper event.

2. (Currently Amended) The tamper-respondent assembly of claim 1, wherein the at least one interconnect characteristic comprises an interconnect material that is undetectable by x-ray, the at least one interconnect via being formed of the interconnect material.

9. (Currently Amended) A tamper-respondent assembly comprising: 
at least one electronic component; 
an enclosure surrounding, at least in part, the at least one electronic component; 
at least one tamper-respondent sensor associated with the enclosure and facilitating defining a secure volume about the at least one electronic component, the at least one tamper-respondent sensor including: 
an insulative layer comprising a first side and a second side, the first side and the second side being opposing sides of the insulative layer; 

at least one interconnect via electrically connecting multiple conductive lines of the conductive lines forming, at least in part, the at least one tamper- detect network, the at least one interconnect via electrically connecting the conductive lines on the first side and the second side of the insulative layer, and comprising an unfilled opening extending through the insulative layer between the first side and second side thereof, and at least one interconnect characteristic selected to obscure a circuit layout of the at least one tamper-detect network, the at least one interconnect characteristic being an electrical interconnect material layer coating a wall of the unfilled opening extending through the insulative layer, the electrical interconnect material layer having a minimal coating thickness which makes the electrical interconnect material layer undetectable visually and by x-ray, and wherein in cross-section, the at least one interconnect via appears as at least one unused interconnect via, with the unfilled opening extending through the insulative layer; and 
wherein the electrical connection of the at least one interconnect via to the multiple conductive lines disposed on the opposing sides of the 
a detector to monitor the at least one tamper-detect network of the at least one tamper-respondent sensor for a tamper event.

10. (Original) The tamper-respondent assembly of claim 9, wherein the at least one interconnect characteristic comprises an interconnect material that is undetectable by x-ray, the at least one interconnect via being formed of the interconnect material.

17. (Currently Amended) A fabrication method comprising: 
fabricating a tamper-respondent assembly, the fabricating comprising: 
providing at least one tamper-respondent sensor including: 
an insulative layer comprising a first side and a second side, the first side and the second side being opposing sides of the insulative layer; 
conductive lines disposed on the first side and the second side of the insulative layer and patterned to form, at least in part, at least one tamper-detect network of the at least one tamper-respondent sensor; and 
the conductive lines on the first side and the second side of the insulative layer, and comprising an unfilled opening extending through the insulative layer between the first side and second side thereof, and at least one interconnect characteristic selected to obscure a circuit layout of the at least one tamper-detect network, the at least one interconnect characteristic being an electrical interconnect material layer coating a wall of the unfilled opening extending through the insulative layer, the electrical interconnect material layer having a minimal coating thickness which makes the electrical interconnect material layer undetectable visually and by x-ray, and wherein in cross-section, the at least one interconnect via appears as at least one unused interconnect via, with the unfilled opening extending through the insulative layer; and 
wherein the electrical connection of the at least one interconnect via to the multiple conductive lines disposed on the opposing sides of the insulative layer is undetectable in an x-ray image of the at least one tamper-respondent sensor, and the conductive lines are detectable in the x- ray image of the at least one tamper-respondent sensor; and 


Allowable Subject Matter
Applicant’s arguments, see pages 9 and 10, filed 5/6/2021, with respect to the independent Claims have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 Rejection of 02/11/2021 have been withdrawn.
Leon (US 2011/0227603) teaches a filled via and does not teach an unfilled opening in a via in Figure 1 or in any other embodiments.

Claims 1-4, 7, 9-12, 15, 17, 19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination a tamper-respondent assembly comprising:
“the at least one tamper- detect network, the at least one interconnect via electrically connecting conductive lines on the first side and the second side of the insulative layer, and comprising an unfilled opening extending through the insulative layer between the first side and second side thereof, and at least one interconnect characteristic selected to obscure a circuit layout of the at least one tamper-detect network, the at least one interconnect characteristic being an electrical interconnect material layer coating a wall of the unfilled opening extending through the insulative 
Claims 2-4, 7 and 21 are allowed as depending on allowed Claim 1.
Claim 9 is allowed on the same grounds as Claim 1.
Claims 10-12, 15 and 22 are allowed as depending on allowed Claim 9.
Claim 17 is allowed on the same grounds as Claim 1.
Claims 19 and 23 are allowed as depending on allowed Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wermer et al. (US2002/0105774) in Figure 1 teaches via 100 with conductive material 140 and an optional filler material 150. If conductive material 140 has no 
Turpuseema (US 2014/0069704) in Figure 10 teaches a via 7 which is unfilled. However, Turpuseema does not teach any x-ray undetectable material lining the via.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        06/01/2021




/NASIMA MONSUR/Primary Examiner, Art Unit 2866